Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed 09/08/2022 has been entered. Currently, claims 1-14 and 16-20 remain pending in the application. Independent claims 1, 9, and 17 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Lastly, claim 15 was cancelled. 
Response to Arguments
3.	Applicant’s amendment to independent claims 1, 9, and 17 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejections recited in the Non-Final Office Action mailed 06/08/2022.
Applicant’s arguments, see Remarks on Pages 7-10, and amendments filed 09/08/2022, with respect to the rejection under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new 35 USC § 102 grounds of rejection is made in view of a new prior art of record: Buck (U.S. Patent No. 9603736).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck (U.S. Patent No. 9603736).
Regarding claim 1, Buck discloses a shell 102,104 (Col. 3, lines 49-53 and Col. 4, line 2 and Figure 1, orthopedic rehabilitation device 100  to immobilize the individual's ankle comprising splint 102 and sole 104) for a walker 100 (Col. 3, lines 49-53 and Col. 4, line 2 and Figure 1), the shell 102,104 comprising: a base 104 (Col. 3, line 53 and Figure 1, sole 104 receives user’s foot thereon) configured to receive a foot of a user thereon; a pair of side bodies 106 (Col. 3, lines 60-61 and Figure 1, splint 102 comprises side members 106 extend upwards from the base sole 104) extending upwards from the base 104 and that are rigid (Col. 5, lines 20-26, splint 102 and sole 104 made together out of one body of a high density plastic, carbon fiber, or other composite shell may provide sufficient rigidity for the splint 102 and the sole 104), the pair of side bodies 106 configured to cover a left side and a right side of an ankle and a part of a lower leg of the user (Col. 3, lines 60-64, left and right side bodies 106 cover user’s medial and lateral ankles and extend above the ankle), respectively, while the foot of the user is received by (Col. 3, line 53 and Figure 1) the base 104; and a tibial body 108 (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1, splint 102 may further include a front member 108 located between the side members 106. The front member 108 may be configured to cover a front side of the lower portion of the individual's shin. The front member 108 is formed of a rigid material and is integrated side members 106) that is rigid and fixed to each of the pair of side bodies 106, the tibial body 108 configured to cover (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1) a tibia of the user while the foot of the user is received by (Col. 3, line 53 and Figure 1) the base 104, wherein the tibial body 108 and the pair of side of bodies 106 are rigid (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1) such that the shell 102,104  is configured to prevent ankle joint movement of the user (Col. 4, line 2 and 19-28, shell and sole 102,104 immobilizes ankle and minimizes need to move ankle during gait).
Regarding claim 2, Buck discloses the invention as described above and further discloses wherein the tibial body 108 is integrally formed with (Col. 4, lines 7-14, front member 108 is integrated with side members 106) each of the pair of side bodies 106.
Regarding claim 3, Buck discloses the invention as described above and further discloses wherein the pair of side bodies 106 are integrally formed with (Col. 5, lines 20-26, splint 102 and sole 104 integrally made together out of one body) the base 104.
Regarding claim 4, Buck discloses the invention as described above and further discloses wherein the shell 102,104 is configured to receive the foot of the user at a rear side of the shell 102,104 via an opening (Col. 3, lines 60-61 and Figure 1, side members 106 are spaced apart from another by a posterior opening that a user’s foot is received through) provided between rear sides of the pair of side bodies 106.
Regarding claim 5, Buck discloses the invention as described above and further discloses wherein the pair of side bodies 106 and the tibial body 108 is configured to connect to a strap 114 (Col. 4, lines 51-55 and Figure 1, upper straps 114 wrap around circumference of splint 102 comprising side bodies 106 and tibial body 108 and extend across posterior opening at user’s calf) that extends across a calf of the user by extending across the opening (Col. 3, lines 60-61 and Figure 1).
Regarding claim 6, Buck discloses the invention as described above and further discloses wherein the tibial body 108 and the pair of side bodies 106 is configured to connect to a tibial liner 112 (Col. 4, lines 31-35 and Figure 1, the splint 102 comprising the side members 106 and the front member 108 is covered internally by a sock 112 to cover user’s lower leg and foot).
Regarding claim 7, Buck discloses the invention as described above and further discloses wherein at least a portion of the tibial body 108 is rigidly fixed (Col. 4, lines 7-14, front member 108 is integrated with side members 106) to each of the pair of side bodies 106.
Regarding claim 8, Buck discloses the invention as described above and further discloses wherein the base 104 and the pair of side bodies 106 is configured to connect to a strap 116 (Col. 4, lines 41-43, 47-50, and Figure 1, one of the plurality of straps 116 is aligned with a front side of ankle of the user to secure ankle. Another of the plurality of straps 116 extend across top side of user’s foot to secure the foot) that extends across a top side of the foot of the user and a front side of the ankle of the user.
Regarding claim 9, Buck discloses a walker 100  (Col. 3, lines 49-53 and Col. 4, line 2 and Figure 1, orthopedic rehabilitation device 100  to immobilize the individual's ankle comprising splint 102 and sole 104) comprising: a liner 112 (Col. 4, lines 31-35 and Figure 1, the splint 102 may be at least partially covered internally by a sock 112 to cover user’s lower leg and foot) of the walker 100  configured to surround a portion of a foot of a user and a part of a lower leg of the user; and a shell of the walker 100 comprising: a base 104 (Col. 3, line 53 and Figure 1, sole 104 receives user’s foot thereon) configured to receive the foot of the user, within the liner 112, thereon; a pair of side bodies 106 (Col. 3, lines 60-61 and Figure 1, splint 102 comprises side members 106 extend upwards from the base sole 104) extending upwards from the base 104 and that are rigid (Col. 5, lines 20-26, splint 102 and sole 104 made together out of one body of a high density plastic, carbon fiber, or other composite shell may provide sufficient rigidity for the splint 102 and the sole 104), the pair of side bodies 106 configured to cover a left side and a right side of an ankle and a part of a lower leg of the user (Col. 3, lines 60-64, left and right side bodies 106 cover user’s medial and lateral ankles and extend above the ankle), respectively, while the foot of the user is received by (Col. 3, line 53 and Figure 1) the base 104; and a tibial body 108 (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1, splint 102 may further include a front member 108 located between the side members 106. The front member 108 may be configured to cover a front side of the lower portion of the individual's shin. The front member 108 is formed of a rigid material and is integrated side members 106) that is rigid and fixed to each of the pair of side bodies 106, the tibial body 108 configured to cover (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1) a tibia of the user while the foot of the user is received by (Col. 3, line 53 and Figure 1) the base 104, wherein the tibial body 108 and the pair of side of bodies 106 are rigid (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1) such that the shell 102,104  is configured to prevent ankle joint movement of the user (Col. 4, line 2 and 19-28, shell and sole 102,104 immobilizes ankle and minimizes need to move ankle during gait).
Regarding claim 10, Buck discloses the invention as described above and further discloses wherein the tibial body 108 is integrally formed with (Col. 4, lines 7-14, front member 108 is integrated with side members 106) each of the pair of side bodies 106.
Regarding claim 11, Buck discloses the invention as described above and further discloses wherein the pair of side bodies 106 are integrally formed with (Col. 5, lines 20-26, splint 102 and sole 104 integrally made together out of one body) the base 104.
Regarding claim 12, Buck discloses the invention as described above and further discloses wherein the shell 102,104 is configured to receive the foot of the user at a rear side of the shell 102,104 via an opening (Col. 3, lines 60-61 and Figure 1, side members 106 are spaced apart from another by a posterior opening that a user’s foot is received through) provided between rear sides of the pair of side bodies 106.
Regarding claim 13, Buck discloses the invention as described above and further discloses a strap 114 (Col. 4, lines 51-55 and Figure 1, upper straps 114 wrap around circumference of splint 102 comprising side bodies 106 and tibial body 108 and extend across posterior opening at user’s calf), wherein the pair of side bodies 106 and the tibial body 108 is configured to connect to the strap 114 such that the strap 114 extends across a calf of the user by extending across the opening (Col. 3, lines 60-61 and Figure 1).
Regarding claim 14, Buck discloses the invention as described above and further discloses a tibial liner 112, wherein the tibial body 108 and the pair of side bodies 106 is configured to connect to 112 (Col. 4, lines 31-35 and Figure 1, the Col. 4, lines 31-35 and Figure 1, the splint 102 comprising the side members 106 and the front member 108 is covered internally by a sock 112 to cover user’s lower leg and foot)  the tibial liner 112.
Regarding claim 16, Buck discloses the invention as described above and further discloses a strap 116 (Col. 4, lines 41-43, 47-50, and Figure 1, one of the plurality of straps 116 is aligned with a front side of ankle of the user to secure ankle. Another of the plurality of straps 116 extend across top side of user’s foot to secure the foot), wherein the base 104 and the pair of side bodies 106 is configured to connect to the strap 116 , such that the strap 116 extends across a top side of the foot of the user and a front side of the ankle of the user.
Regarding claim 17, Buck discloses a rear-entry walker 100 (Col. 3, lines 49-53 and Col. 4, line 2 and Figure 1, orthopedic rehabilitation device 100  to immobilize the individual's ankle comprising splint 102 and sole 104; Col. 3, lines 60-61 and Figure 1, splint 102 comprises side members 106 that are spaced apart from another by a posterior opening that a user’s foot is received through) comprising: a shell 102,104 (Col. 3, lines 49-53 and Col. 4, line 2 and Figure 1, splint 102 and sole 104) of the rear-entry walker 100, the shell 102,104 comprising: a base 104 (Col. 3, line 53 and Figure 1, sole 104 receives user’s foot thereon) configured to receive a foot of a user thereon; a pair of side bodies 106 (Col. 3, lines 60-61 and Figure 1, splint 102 comprises side members 106 extend upwards from the base sole 104) extending upwards from the base 104 and that are rigid (Col. 5, lines 20-26, splint 102 and sole 104 made together out of one body of a high density plastic, carbon fiber, or other composite shell may provide sufficient rigidity for the splint 102 and the sole 104), the pair of side bodies 106 configured to cover a left side and a right side of an ankle and a part of a lower leg of the user (Col. 3, lines 60-64, left and right side bodies 106 cover user’s medial and lateral ankles and extend above the ankle), respectively, while the foot of the user is received by (Col. 3, line 53 and Figure 1) the base 104; and a tibial body 108 (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1, splint 102 may further include a front member 108 located between the side members 106. The front member 108 may be configured to cover a front side of the lower portion of the individual's shin. The front member 108 is formed of a rigid material and is integrated side members 106) that is rigid and fixed to each of the pair of side bodies 106, the tibial body 108 configured to cover (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1) a tibia of the user while the foot of the user is received by (Col. 3, line 53 and Figure 1) the base 104, wherein the shell 102,104  is configured to receive the foot of the user at a rear side of the shell 102,104  via an opening (Col. 3, lines 60-61 and Figure 1, side members 106 are spaced apart from another by a posterior opening that a user’s foot is received through) provided between rear sides of the pair of side bodies 106, and the tibial body 108 and the pair of side of bodies 106 are rigid (Col. 4, lines 7-14, Col. 5, lines 20-26, and Figure 1) such that the shell 102,104  is configured to prevent ankle joint movement of the user (Col. 4, line 2 and 19-28, shell and sole 102,104 immobilizes ankle and minimizes need to move ankle during gait).
Regarding claim 18, Buck discloses the invention as described above and further discloses a tibial liner 112 (Col. 4, lines 31-35 and Figure 1, the splint 102 comprising the front member 108 is covered internally by a sock 112) provided on an inner surface of the tibial body 108.
Regarding claim 19, Buck discloses the invention as described above and further discloses wherein the tibial body 108 and the pair of side bodies 106 is configured to connect to (Col. 4, lines 31-35 and Figure 1, the splint 102 comprising the side members 106 and the front member 108 is covered internally by a sock 112) the tibial liner 112.
Regarding claim 20, Buck discloses the invention as described above and further discloses wherein at least a portion of the tibial body 108 is rigidly fixed (Col. 4, lines 7-14, front member 108 is integrated with side members 106) to each of the pair of side bodies 106.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786